Exhibit 10.1

PROMISSORY NOTE




$2,000,000.00
April 26, 2011


Anchor Funding Services, LLC
10801 Johnston Road, Suite 210
Charlotte, NC 28226
(Hereafter referred to as "Borrower")


MGM Funding Services, LLC
17853 Key Vista Way
Boca Raton, Florida 33496
 (Hereinafter referred to as “Lender")


Borrower promises to pay to the order of Lender, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Lender may specify, the sum of up to Two Million Dollars ($2,000,000.00) or
such sum as may be advanced and outstanding from time to time in its sole
discretion, with interest on the unpaid principal balance at the rate and on the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this "Note").
 
 
USE OF PROCEEDS.  Borrower shall use the proceeds of the loan(s) evidenced by
this Note solely to assist in providing factoring and purchase order funding
facilities to some of Borrower’s clients.


LINE OF CREDIT.  Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Lender shall advance and readvance under this Note from time to
time (each an
“Advance” and together the “Advances”), so long as the total principal balance
outstanding under this Note at any one time does not exceed the principal amount
stated on the face of this Note, subject to the limitations described in any
loan agreement to which this Note is subject.  Lender’s obligation to make
Advances under this Note shall terminate if a demand for payment is made under
this Note.


SECURITY.  Borrower has granted or will grant Lender a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time.


INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at a rate equal to eleven percent (11.0%) per annum.
If mutually agreed upon in writing by Borrower and Lender, and Borrower’s
purchase order fundings exceed $1 Million, then interest will accrue on the
portion of the unpaid balance of this Note that is funding purchase order
advances that are in excess of $1 Million at a rate equal to twenty percent
(20.0%) per annum.


DEFAULT RATE.  In addition to all other rights contained in this Note, upon
demand, all outstanding Obligations shall bear interest at the Interest Rate
plus 3% (“Default Rate”). The Default Rate shall also apply from demand until
the Obligations or any judgment thereon is paid in full.


INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).  Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”).  The Actual/360 Computation
determines the annual effective interest yield by taking the state (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable
period.  Application of the Actual/360 Computation produces an annualized
effective rate exceeding the nominal rate.




 
1

--------------------------------------------------------------------------------

 


REPAYMENT TERMS.
Interest accrued during each calendar month shall be payable on the 2nd day of
the immediately following calendar month. Advances under this Note shall be
payable ON DEMAND.


APPLICATION OF PAYMENTS.  Monies received by Lender from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. On and after demand by Lender for payment
hereunder, monies may be applied to the Obligations in any manner or order
deemed appropriate by Lender. If any payment received by Lender under this Note
is rescinded, avoided or for any reason returned by Lender because of any
adverse claim or threatened action, the returned payment shall remain payable as
an obligation of all persons liable under this Note as though such payment had
not been made.


DEFINITIONS.  Loan Documents.  The term "Loan Documents", as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note and any prior notes which
evidence all or any portion of the loan evidenced by this Note, and may include,
without limitation, a commitment letter that survives closing, a loan agreement,
this Note, guaranty agreements, security agreements, security instruments,
financing statements, mortgage instruments, any renewals or modifications,
whenever any of the foregoing are executed.  Obligations.  The term
"Obligations", as used in this Note and the other Loan Documents, refers to any
and all indebtedness and other obligations under this Note, all other
obligations under any other Loan Document(s) between Borrower and Lender, or its
affiliates, whenever executed.  Certain Other Terms.  All terms that are used
but not otherwise defined in any of the Loan Documents shall have the
definitions provided in the Uniform Commercial Code.


LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Lender a late charge equal to 5% of each payment past due for 15 or more days.
This late charge shall not apply to payments due upon demand for payment
hereunder. Acceptance by Lender of any late payment without an accompanying late
charge shall not be deemed a waiver of Lender's right to collect such late
charge or to collect a late charge for any subsequent late payment received.


ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Lender's
expenses actually incurred to enforce or collect any amount outstanding
hereunder, including, without limitation, arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate, post-judgment collection or bankruptcy proceeding.


USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.  Borrower
hereby agrees to pay an effective rate of interest that is the sum of the
interest rate provided for herein, together with any additional rate of interest
resulting from any other charges of interest hereunder.
 
 
DEMAND NOTE.  This is a demand Note and all Obligations shall become immediately
due and payable upon demand.  In addition, all amounts outstanding hereunder
shall automatically become immediately due and payable if Borrower or any
guarantor or endorser of this Note commences or has commenced against it a
bankruptcy or insolvency proceeding.


WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Lender.  Neither the failure nor any delay on the part of Lender in
exercising any right, power, or remedy under this Note and other Loan Documents
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.


Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, demand,
notice of demand, notice of sale and all other notices of any kind.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Lender's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Lender.  Borrower shall not assign its
rights and interest hereunder without the prior written consent of Lender, and
any attempt by Borrower to assign without Lender's prior written consent is null
and void.  Any assignment shall not release Borrower from the
Obligations. Applicable Law; Conflict Between Documents. This Note and, unless
otherwise provided in any other Loan Document, the other Loan Documents shall be
governed by and interpreted in accordance with the laws of the state of North
Carolina without regard to that state's conflict of laws
principles.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state of North Carolina.  Severability.  If any
provision of this Note or of the other Loan Documents shall be prohibited or
invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Note or other such
document.  Payments.  All payments shall be wired to Lender at the address shown
above or other such address as provided by Lender in writing.  Notices.  Any
notices to Borrower shall be sufficiently given, if in writing and mailed or
delivered to the Borrower's address shown above or such other address as
provided hereunder, and to Lender, if in writing and mailed or delivered to  the
Lender’s address shown above or such other address as Lender may specify in
writing from time to time. In the event that Borrower changes Borrower's address
at any time prior to the date the Obligations are paid in full, Borrower agrees
to promptly give written notice of said change of address by registered or
certified mail, return receipt requested, all charges
prepaid.  Termination.  Either party by notice to the other may terminate the
arrangements referred to herein and the consideration of advances hereunder at
any time.  No termination hereunder shall relieve Borrower from any obligation
to Lender then outstanding.  In no event shall Borrower or Lender be liable to
the other for indirect, special, or consequential damages which may arise out of
or are in any way connected with the termination of this Note.  Plural;
Captions.  All references in the Loan Documents to Borrower, guarantor, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term "person" shall mean any individual, person or
entity.  The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Lender may, in its sole discretion, make other advances
which shall be deemed to be advances under this Note, even though the stated
principal amount of this Note may be exceeded as a result thereof.  Joint and
Several Obligations. If there is more than one Borrower, each is jointly and
severally obligated together with all other parties obligated for the
Obligations.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  FINAL AGREEMENT.  THIS NOTE
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. Final Agreement.  This Note and the other Loan Documents represent the
final agreement between the parties and supersedes all prior oral and written
agreements between the parties, including, without limitation, a promissory note
dated March 23, 2010. There are no unwritten oral agreements between the
parties.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
ARBITRATION/JURY TRIAL WAIVER.   Upon demand of any party to this Agreement,
whether made before or after institution of any judicial proceeding, any claim
or controversy arising out of or relating to this Agreement or any of the Loan
Documents (a “Dispute”) shall be resolved by binding arbitration conducted under
the governed by the Commercial Financial Disputes Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) and the
Federal Arbitration Act.  Disputes may include, without limitation, tort claims,
counterclaims, a dispute as to whether a matter is subject to arbitration, or
claims arising from documents executed in the future, but shall specifically
exclude claims brought as or converted to class actions.  A judgment upon the
award may be entered in any court having jurisdiction. Notwithstanding the
foregoing, this arbitration provision does not apply to disputes under or
related to swap agreements.  Special Rules.  All arbitration hearings shall be
conducted in the city named in the address of Lender first stated above.  A
hearing shall begin within 90 days of demand for arbitration and all hearings
shall conclude within 120 days of demand for arbitration.  These time
limitations may not be extended unless a party shows cause for extension and
then for no more than a total of 60 days.  The expedited procedures set forth in
Rule 51 et seq. of the Arbitration rules shall be applicable to claims of less
than $1,000,000.00.  Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA.  The parties do not
waive applicable Federal or state substantive law except as provided
herein.  Preservation and Limitation of Remedies.  Notwithstanding the preceding
binding arbitration provisions, the parties agree to preserve, without
diminution, certain remedies that any party may exercise before or after an
arbitration proceeding is brought.  The parties shall have the right to proceed
in any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable:  (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment, attachment, appointment of receiver and
filing an involuntary bankruptcy proceeding; and (iv) when applicable, a
judgment by confession of judgment.  Any claim or controversy with regard to any
party’s entitlement to such remedies is a Dispute.  Waiver of Jury Trial.  THE
PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE
IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A
DISPUTE AS TO WHICH BINDING ARBITRATION HAS BEEN DEMANDED.  ACCORDINGLY, EACH OF
THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, AMONG THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.




 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed with authority duly given under seal.





 
ANCHOR FUNDING SERVICES, INC.
         
 
By:
/s/ Brad Bernstein       Name: Brad Bernstein       Title: President          




 
 
 
 




 
 
 
 
 
5